NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                               JUN 14 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
FROYLAN RODRIGUEZ-HUERTA,                        No.   15-70137
AKA Froylan Rodriguez,
                                                 Agency No. A200-885-276
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted June 11, 2018**
                               Seattle, Washington

Before: D.W. NELSON and WATFORD, Circuit Judges, and PREGERSON,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
      Froylan Rodriguez-Huerta, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’s (“BIA”) denial of his application for

withholding of removal and relief under the Convention Against Torture (“CAT”).1

We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s factual

findings for substantial evidence. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009). Whether the BIA has applied the correct standard of review is a

question of law that we review de novo. See Rodriguez v. Holder, 683 F.3d 1164,

1169 (9th Cir. 2012). We grant Rodriguez-Huerta’s petition and remand.

I.    Withholding of Removal

      The BIA is required to review findings of fact for clear error and cannot

conduct de novo review of those facts. 8 C.F.R. § 1003.1(d)(3)(i), (iv). “Where

there are mixed questions of fact and law, the BIA must break down the inquiry

into its parts and apply the correct standard of review to the respective

components; it cannot glue the two questions together and review the factual

question de novo.” Vitug v. Holder, 723 F.3d 1056, 1063 (9th Cir. 2013)

(citations, internal alterations, and quotations omitted).




      1
      The agency also denied Rodriguez-Huerta’s application for cancellation of
removal, but he does not petition for review on this ground.
                                           2
      As to Rodriguez-Huerta’s withholding of removal claim, the Immigration

Judge (“IJ”) erred when he did not consider or find facts related to Rodriguez-

Huerta’s argument that he would be targeted as a former government informant.

See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (holding that

agency may not ignore arguments raised by a petitioner). The IJ made findings

related to Rodriguez-Huerta’s fear that he may experience random violence based

on being perceived as a wealthy person returning from the United States.

However, the IJ made no findings of fact on Rodriguez-Huerta’s claim that he

would be persecuted based on his membership in the government informant group,

including whether Rodriguez-Huerta would be recognized as a government

informant. See Henriquez-Rivas v. Holder, 707 F.3d 1081, 1089 (9th Cir. 2013)

(en banc) (holding that “perception of the persecutors may matter the most” in a

well-founded fear of future persecution claim); Vitug, 723 F.3d at 1063–64 (stating

that intentions of persecutors are factual determinations). “Where the IJ has not

made a finding of fact on a disputed matter, and such a finding is necessary to

resolution of the case, the BIA must remand to the IJ to make the required finding;

it may not conduct its own fact-finding.” Rodriguez, 683 F.3d at 1170 (citing 8

C.F.R. § 1003.1(d)(3)(iv)). We therefore remand so that the IJ can conduct the




                                         3
necessary fact finding on Rodriguez-Huerta’s claim that he will more likely than

not face persecution on account of being a former government informant.

      As Petitioner argues, the IJ also did not make any findings as to the

government’s willingness or ability to control persecutors. “And in determining

that the record does not support the conclusion that the government would be

unable or unwilling to protect [Rodriguez-Huerta], the BIA made additional factual

findings that the IJ never made.” Vitug, 723 F.3d at 1063–64 (internal quotations

omitted). Thus, we remand so that the IJ can make factual determinations about

the government’s willingness or ability to control persecutors. Rodriguez, 683

F.3d at 1170.

II.   CAT Relief

      Neither the BIA nor the IJ considered the Country Conditions report.

“[F]ailure of the BIA to consider evidence of country conditions constitutes

reversible error where the Country Report has been submitted as evidence, it

addresses the risk of torture, and the BIA does not even mention it.” Andrade v.

Lynch, 798 F.3d 1242, 1244 (9th Cir. 2015) (per curiam). “The government argues

that the Country Report fails to demonstrate a likelihood of torture by the

government or with the government's acquiescence. Such an argument is

premature.” Aguilar-Ramos v. Holder, 594 F.3d 701, 705 (9th Cir. 2010). We


                                          4
therefore grant the petition for review as to Rodriguez-Huerta’s application for

CAT relief and remand to the BIA with instructions to reconsider his CAT claim in

light of the country conditions in Mexico and state its conclusions in the record.

Id. at 705.

    PETITION FOR REVIEW GRANTED; REMANDED FOR FURTHER
PROCEEDINGS IN CONFORMITY WITH THIS MEMORANDUM.




                                          5